Munson, J.
— Patricia Rasmussen appeals the Superior Court's affirmance of the Employment Security Department's determination that her appeal was not timely filed.
Rasmussen sought unemployment compensation benefits; her request was denied by notice dated June 26, 1979. That determination notice stated in part:
*672This Determination Notice is final unless an appeal is filed in writing within ten days after the date of delivery or mailing thereof, whichever is earlier, with any office or representative of the state Employment Security Department; Provided, That such appeal, if mailed, shall be deemed filed on the postmarked date.[1]
She filed an appeal within 10 working days of her notification, but 13 calendar days thereafter on July 9. Her appeal was dismissed by the appeal tribunal; she appealed to the Employment Security Department commissioner, who upheld the dismissal for failure to show good cause why her appeal was not filed within 10 calendar days. On review, the Superior Court affirmed the commissioner.
The Employment Security Department has the discretion to accept an untimely appeal if "good cause" for the late filing is shown. RCW 50.32.075.2 Whether a claimant acts upon "good cause" has generally been the subject of a 3-part test. See Gibson v. Unemployment Ins. Appeals Bd., 9 Cal. 3d 494, 509 P.2d 945, 108 Cal. Rptr. 1 (1973), applied in Devine v. Department of Employment Security, 26 Wn. App. 778, 781-82, 614 P.2d 231 (1980). The factors considered are: (1) the shortness of the delay; (2) the absence of prejudice to the parties; and (3) the excusability of the error. Applying these factors: first, the delay in terms of days was short. The appeal should have been filed on Friday; it was filed the following Monday. Second, there is no prejudice claimed by either party. Furthermore, had the appeal been postmarked Friday, it would have been timely filed even though not received until the following Monday. *673Thus, the only issue is the excusability of the delayed filing.
The validity of the excuse presents a mixed question of law and fact, which must be reviewed de novo under the "error of law" standard. Department of Revenue v. Boeing Co., 85 Wn.2d 663, 538 P.2d 505 (1975); Devine v. Department of Employment Security, supra; RCW 34.04-.130(6)(d).
In appealing to the appeal tribunal, Rasmussen gave as her reason for a late filing:
I received the determination of 6/27 & didn't come in right away as I wanted to talk to others from the school district to see what they were going to do & how to write up the appeal.
She does not say whether she talked to others, if she did, who they were, or how that effort deterred her from filing the appeal. As noted in the determination notice quoted, an appeal is filed in the same office where she filed her original request for benefits. When she petitioned for review by the commissioner, she gave as her reason:
I feel I came in on time to appeal my decision of denial. I thought it was 10 working days and the 4th of July fell during that time and the employment office was closed. I could not come in to appeal when the office was closed.
The 4th of July was on Wednesday. She does not give any reason for not coming in when the office was open Thursday the 5th, nor Friday the 6th.
We come to the same conclusion as the Department; no good excuse has been shown for late filing. First, the determination notice specified that appeal must be taken 10 days from the date of the notice, not 10 working days. Second, Rasmussen was a tutor in special education programs with the school district and may be presumed to have an average comprehension of the English language. We see nothing in the notice defining her right to appeal which would have misled her into believing that she had 10 working days, as contrasted to 10 calendar days. If there was any doubt, she could have verified the language with a tele*674phone call to the Department. Thus, while the delay was minimal and there is no apparent prejudice to either party, we nonetheless conclude good cause was not shown to waive the 10-day filing period.
Rasmussen requests attorney's fees on appeal; given this decision and the fact her affidavit was untimely presented pursuant to RAP 18.1, her request is denied.
We find no basis to believe the commissioner erred. The dissent cites by analogy the Superior Court Civil Rules. They do not apply to an administrative proceeding. The decision denying her appeal is affirmed.
Green, J., concurs.

RCW 50.32.020 states in part:
"The applicant or claimant, his most recent employing unit or any interested party which the commissioner by regulation prescribes, may file an appeal from any determination or redetermination with the appeal tribunal within ten days after the date of notification or mailing, whichever is earlier, of such determination or redetermination to his last known address: ...”


RCW 50.32.075:
"For good cause shown the appeal tribunal or the commissioner may waive the time limitations for administrative appeals or petitions set forth in the provisions of this title. ”